                   Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 1 of 28




                                                                                 FILED
                                                                                     Clerk
 1   LAW OFFICE OF STEPHEN J. NUTTING,LLC                                        District Court
     Tiberius D. Mocanu, Esq.
 2
     P.O. Box 5093 Saipan, MP 96950
                                                                               OCT 2 3 ?ni1
 3
     Phone:(670)234-6891
     Fax:(670)234-6893                                                 for the Northern Marians Islands
 4   Email: Tiberiusmocanu@gmail.com                                    By
                                                                                (Deputy Gtefk)
 5
     Attorneys for Plaintiffs
 6


 7
                                         In the United States District Court
 8                                       For the Northern Mariana Islands

 9
                                                                       cv         18              0027
10   ANUIK MONDAL,as an individual, and on behalf CIVIL CASE NO.: 18-
     of all others similarly situated.
11
                     Plaintiff,
12                                                          YERIFIED COMPLAINT FOR VIOLATIONS
                                                            OF FAIR LABOR STANDARDS ACT(FLSA),
     vs.
13                                                         FAIR MINIMUM WAGE ACT OF 2007, CNMl
                                                           MINIMUM WAGE AND HOUR ACT,BREACF
14   AKHIL CHANDRA MOLLICK, MOLLICK
                                                            OF CONTRACT,FRAUD,AND WRONGFUL
     ENTERPRISES, AND BIG BOYZ MARINE
15                                                                       TERMINATION.
     SPORTS,INC.,
16
                     Defendants.

17


18          COMES NOW,ANUIK MONDAL,herein Plaintiff, as an individual and on behalf of all others
19
     similarly situated, by and through his undersigned counsel, and in support of this Verified Complaint
20
     against Defendants for violations of the Fair Labor Standards Act, the Fair Minimum Wage Act of
21


22


23


24


25


     VERIFIED complaint FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA), FAIR MINIMUM WAGE
      ACT OF 2007, CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                                TERMINATION.1 OF 27
         Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 2 of 28




\   cO     ■H
                  Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 3 of 28




 1   2007,'and the CNMI Minimum Wage and Hour Act, to recover impaid wages, unpaid overtime
 2
     compensation, liquidated damages, attorneys fees, and costs under the provisions of Section 16(b) ofthe
 3
     Fair Labor Standards Act of 1938,as amended(29 U.S.C.§ 216(b)),hereinafter referred to as the"FLSA
 4

     and the provision setting forth increases in the minimum wage per hour of work in the CNMI under the
 5


 6
     Fair Minimum Wage Act of2007,and to hereby allege, along with other State law claims,the following;

 7                                             JURISDICTION

 8
      1. This Court hasjurisdiction over Plaintiffs Fair Labor Standards Act("FLSA")claims under Section
 9
         23 U.S.C. § 216(b). And by the provisions of28 U.S.C. § 1331 (Federal Question Jurisdiction) and
10
         28 U.S.C. § 1337(a)(Proceedings arising under any act of Congress regulating commerce).
11


12
     2. This Court has supplementary jurisdiction over Plaintiffs state law claims imder 28 U.S.C. 1367(a).

13   3. The FLSA, at 29 U.S.C. § 201, et seq., applies to this matter through the Covenant to Establish a
14
         Commonwealth of the Northern Mariana Islands in Political Union with the United States ("the
15
         Covenant"), Article V,§ 502(a)(2).
16
     4. Venue is properly placed in this Court as at all times relevant Plaintiff was an employee of
17


18
         Defendants and was providing services for the Defendants in Saipan, in the CNMI.

19


20


21


22

                  'Title VIII ofPL 110-28 was subtitled Fair Minimum Wage Act of2007 wherein
23
     Sections 8102 and 8103 made applicable section 206 ofthe FLSA to the CNMI by establishing its own
24
     criteria of wage increases specifically for the CNMI.

25


     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA), FAIR MINIMUM WAGE
     ACT OF 2007,CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                              TERMINATI0N.2 OF 27
                 Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 4 of 28




 1                                                PARTIES

 2
     5. Plaintiff AUNIK MONDAL(hereinafter"MONDAL")is a citizen ofBangladesh, presently residing
 3
        on Saipan, Commonwealth ofthe Northern Mariana Islands.
 4

     6. On information and belief, Defendants MOLLICK ENTERPRISES and BIG BOYZ MARINE,INC.
 5


 6
        (hereinafter collectively "Employer")are domestic corporations organized and operating under the

 7      laws ofthe Commonwealth ofthe Northern Mariana Islands and doing business in Saipan and having
 8
        its principal office and place of business on Saipan, CNMI.
 9
     7. Defendant AKHIL CHANDRA MOLLICK,is a citizen ofBangladesh currently residing on Saipan,
10

        Commonwealth ofthe Northern Mariana Islands.
11


12
                                        FACTUAL ALLEGATIONS


13   8. MONDAL hereby realleges and incorporates all ofthe above paragraphs ofthis Complaint as iffulb
14
        set forth herein.
15
     9. On information and belief. Defendant BIG BOYZ MARINEZ, INC. and Defendant MOLLICK
16

        ENTERPRISES (aka collectively "Employer") is solely owned and operated by Defendant Akhil
17


18
        Chandra Mollick (all collectively referred to as "Defendants").

19   10. MONDAL,and all other individuals similarly situated, were an "employee" ofEmployer as defined
20
        under 29 U.S.C. § 203 ofthe FLSA.
21
     11. Employer was the "employer" of MONDAL,and all others similarly situated, as defined under 29
22
        U.S.C. § 203 ofthe FLSA during the relevant period starting on September 5,2015 up to August 4,
23


24
        2018 as follows:

25


     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA), FAIR MINIMUM WAGE
     ACT OF 2007,CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                            TERMINATI0N.3 OF 27
                 Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 5 of 28




 1        a. From 9/24/2014 to 9/23/2015, MONDAL and all others similarly situated, were employed by
 2
             Defendant Akhil Chandra Mollick dba Mollick Enterprises;
 3
          b. From 9/24/2015 to 9/23/2016, MONDAL and all other similarly situated were employed by
 4
             Defendant Akhil Chandra Mollick dba Mollick Enterprises;
 5


 6
          c. From 10/31/2016 to 10/2/2017, MONDAL and all others similarly were employed by

 7           Defendant Big Boyz Marine Sports, Inc.; and
 8
          d. From 10/3/2017 to 10/2/2018, MONDAL and all others similarly situated were employed by
 9
             Defendant, Big Boyz Marine Sports, Inc.. This period of employment was cut-short by
10
             Employer's termination of MONDAL's employ on August 4,2018.
11


12
     12. At all times mentioned herein. Employer was engaged in the business ofproviding security services,

13      marine sports services, and maintenance services.
14
     13. At all times mentioned herein. Employer serviced patrons who both resided locally and off-island
15
        across interstate lines.
16
     14. At all times mentioned herein and on information and belief. Employer's offisland patrons travelled
17


18
        across interstate lines to engage in and/or participate in or utilize Employer's services.

19   15. At all times mentioned herein and on information and belief, some of Employer's patrons who
20
        reside off-island controlled local entities by using the channels and/or instrumentalities ofinterstate
21
        commerce.

22

     16. On information and belief. Employer utilizes electronic and social media, such as the Internet, to
23


24
        advertise some or all ofits services, such as marine sports,to patrons and potential customers living

25      across interstate lines.

     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA),FAIR MINIMUM WAGE
     ACT OF 2007,CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                              TERMINATI0N.4 OF 27
                 Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 6 of 28




 1   17. At all times mentioned herein, the totality of Employer's services more than likely affected
 2
        interstate commerce.
 3
     18. At all times mentioned herein. Employer conducted business in interstate commerce as defined
 4

         within the meaning of§ 203(b), § 203(i), § 203(j), § 206(a), and § 207(a)ofthe Act.
 5


 6
     19. At all times mentioned herein, on information and belief. Defendant Mollick's businesses, aka

 7      "Employer," as owned by Defendant Akhil Chandra Mollick are enterprises engaged in commerce
 S
        as defined in 29 U.S.C. § 203(s) whose gross volume ofsales is not less than $500,000 per annum.
 9
     20. On information and belief. Employer is engaged in interstate commerce, and MONDAL,as well as
10
        all others similarly situated, worked, or are working, in activities closely related and directly
11


12
        essential to the products of goods and services for commerce, or handle, ship, or receive goods

13      moving in interstate commerce; or when Employer contracts to do clerical, custodial, maintenance,
14
        or other work for firms engaged in interstate commerce or in the production of goods for interstate
15
        commerce.

16
     21. Employer is also engaged in interstate commerce in that Employer accepts, transacts, and
17


18
        participates in credit card transactions requiring the use of the channels of interstate commerce.

19   22. Employer is also engaged in interstate commerce in that employer participates in transactions, as
20
        part of its ordinary business, with both local residents as well as residents who travelled through
21
        interstate lines to participate in the transaction, or bought supplies from Employer that travelled
22
        through interstate commerce.
23


24
     23. Employer required MONDAL and all others similarly situated to perform security services for the

25      Anaks Condominium, Navy Hill apartments, and Hotel Riviera, which are businesses directly or

     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA),FAIR MINIMUM WAGE
     ACT OF 2007, CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                             TERMINATION.5 OF 27
                 Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 7 of 28




 1      indirectly engaged in interstate commerce, and whose tenants are engaged in business in the CNMI
 2
        and engaged in interstate commerce, or were owners or having interests in business in the CNMI
 3
        that are engaged in interstate commerce within the meaning of§ 203(b),§ 203(i),§ 203(j), § 206(a)
 4

        and § 207(a)ofthe FLSA.
 5


 6
     24. In performing duties as an employee as described herein, MONDAL,and all others similarly situated

 7      were engaged in interstate commerce in that MONDAL, and all others referenced, performed
 8
        services for Employer's business activities which more than likely substantially affected interstate
 9
        commerce.

10
     25. In performing duties as an employee as described herein, MONDAL and all others similarly situated,
11


12
        were engaged in interstate commerce in that MONDAL and all others referenced performed services

13      for Employer's business activities which were activities closely related and directly essential to the
14
        production of goods and/or services involved in interstate commerce within the meaning of§ 203(b),
15
        § 203(i), § 203(j), § 206(a)and § 207(a) ofthe FLSA.
16
     26. On information and belief, MONDAL first started at Defendants' employ as a security guard
17


18
        sometime aroimd August 2012.

19   27. MONDAL continued his employment with Defendants during the relevant time period from
20
        September 2015 through August 2018.
21
     28. During MONDAL's employment with Employer, MONDAL was frequently required to work more
22

        than eight(8)hours per day or more than forty(40) hours per work week or more than eighty (80)
23


24
        hours per bi-weekly work period.

25


     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA),FAIR MINIMUM WAGE
     ACT OF 2007,CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                             TERMINATI0N.6 OF 27
                 Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 8 of 28




 1   29. On infonnation and belief, MONDAL's payroll was cut on a bi-weekly basis, but Employer paid
 2
        him on a monthly basis, and the Employer did the same for those similarly situated as MONDAL.
 3
     30. Employer provided no time card, but required MONDAL and others similarly situated, as part of
 4
        their duties as a security guard,to use log books.
 5


 6
     31. Employer did not provide any pay slips for every income wage payments it made to MONDAL or

 7      others similarly situated except when plaintiffs requested them for certain purposes, i.e., Medicaid
 8
        sliding fee.
 9
     32. Although MONDAL was required to be paid every bi-weekly. Employer paid MONDAL,and others
10
        similarly situated, on a monthly basis in differing amoimts without regard to how much regular time
11


12
        or overtime MONDAL,or others like him, worked.

13   33. MONDAL was not paid the proper regular wage,not paid on time,and was not paid proper overtime.
14
     34. On information and belief. Defendants do not pay miy of its employees proper overtime and thus do
15
        not properly adhere to the FLSA.
16
     35. On information and belief. Defendants did not pay MONDAL, or all others similarly situated, the
17


18
        proper regular wage nor the proper overtime each pay period starting from the beginning of their

19      employment xmtil the end despite them having actually earned such wages.
20
     36. As for all others similarly situated as MONDAL who continue to work for Defendants, on
21
        information and belief. Defendants continue to not pay these individuals the proper regular wage nor
22

        the proper overtime each pay period despite them having actually earned such wages.
23

24


25


     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA), FAIR MINIMUM WAGE
     ACT OF 2007, CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                            TERMINATI0N.7 OF 27
                 Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 9 of 28




 1   37. Although Employer verbally set the time and place where MONDAL would provide security
 2
        services, Employer did not provide time cards nor recorded MONDAL's time on the job, or
 3
        computed MONDAL's pay based upon the hours actually worked.
 4

     38. Upon information and belief Defendants did not, and continue not to, provide time cards to any of
 5


 6
        its employees,such as MONDAL,nor does it pay its employees based on the hours actually worked

 7      by them.
 8
     39. For the purpose of recording the actual time he worked, MONDAL recorded his time himself on a
 9
        real time-basis, which included information about his daily time and place of work that he performed
10
        on the job.
11


12
     40. During MONDAL's employ with Employer, Employer did not provide MONDAL, or others

13      similarly situated, with any payroll salary slip indicating the total of hours MONDAL, or others
14
        similarly situated, worked nor did Employer provide the applicable wage rate for MONDAL and
15
        other such employees.
16
     41. During MONDAL's employ with Employer, Employer paid MONDAL's wages directly to
17


18
        MONDAL in cash form, and on information and belief, did the same for other employees similarly

19      situated as MONDAL.

20
     42. Although they worked more than forty(40)hours weekly, MONDAL and others similarly situated,
21
        were not paid their respective regular wages nor compensated for the overtime they had worked.
22

     43. Employer did not provide MONDAL or others similarly situated with any information as to whether
23


24
        the salary they each received was net of the taxes or other necessary deductions due on their

25      respective income.

     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA),FAIR MINIMUM WAGE
     ACT OF 2007,CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                            TERMINATI0N.8 OF 27
                Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 10 of 28




 1   44. Employer did not provide MONDAL or others similarly situated with any information as to whether
 2
        they paid the necessary taxes from their respective payrolls, such as Social Security payments which
 3
        were due resulting from their employment.
 4
     45. Although Employer provided W-2 forms necessary for purposes of filing their yearly Income Tax
 5


 6
        Retums, MONDAL, and others similarly situated, have reason to believe that the W-2 forms

 7      provided by Employer each year of plaintiffs' employ did not accurately provide the amoxmt of
 8
        income that was paid to them or the true income that they should have received from their work.
 9
     46. While on his security duty, MONDAL logged in the time he reported for work and the time he left
10
        work in accordance with the instruction and schedule verbally advised by Employer to MONDAL
11


12
        on a daily basis.

13   47. Employer knew the actual number of hours MONDAL worked, which were logged in MONDAL's
14
        logbook.
15
     48. Employer also knew the actual number of hours those similarly situated as MONDAL worked,
16
        which each ofthem recorded in their own manners.
17


18
     49. Although Employer knew the actual number ofhours MONDAL and those similarly situated worked.

19      Employer still, despite its knowledge, did not record, report, or pay MONDAL or others similarly
20
        their full regular wage nor pay their overtime wage.
21
     50. On information and belief. Employer did not indicate the correct number of hours in MONDAL's
22

        daily schedule of work in the timesheets that Employer prepared.
23


24
     51. Throughout MONDAL's entire period of employment, he was not paid overtime pay for the hours

25      he had worked beyond forty(40)hours in each given work week or beyond eighty(80)hours in each
     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA),FAIR MINIMUM WAGE
     ACT OF 2007,CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                            TERMINATI0N.9 OF 27
                Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 11 of 28




 1      given bi-weekly work period, as required under the FLSA and the CNMI minimum Wage and Hour
 2
         Act.

 3
     52. Throughout MONDAL's, and others similarly situated, employment. Employer knew that
 4

        MONDAL and all others referenced were owed overtime.
 5


 6
     53. Despite its knowledge. Employer willfully and purposefully did not pay MONDAL,nor the others

 7      similarly situated, their respective overtime.
 8
     54. Public Law ("P.L.") 110-28 as specifically applied to the CNMI by U.S. Congress, set a minimum
 9
        hourly wage based on the minimum wages set and implemented rules and regulations mandating
10
        payments in increments of$6.05; $6.55; and $7.05 on certain applicable time periods.
11


12
     55. Instead of paying MONDAL,and others similarly situated as "employees" of Employer,the hourly

13      wage and minimum wage requirements set by P.L. 110-28 as referenced above. Employer did not
14
        pay MONDAL nor the other's referenced their regular wages despite knowledge of the number of
15
        hours MONDAL actually worked in a particular time period.
16

     56. Throughout the entire period of MONDAL's employment with Employer, and because of
17


18      Employer's insufficient payments, MONDAL has sufficient reason to believe that he was not paid

19      the minimum wage due for each forty (40) hours of work performed in any given week imder his
20
        employment contract or as required by law.
21
     57. On information and belief, those similarly situated as MONDAL in that they were employed by
22

        Employer, also have sufficient reason to believe that they were not paid the minimum wage due for
23


24
        each forty(40)hours of work.

25


     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA),FAIR MINIMUM WAGE
     ACT OF 2007,CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                            TERMINATION.10 OF 27
                Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 12 of 28




 1   58. Throughout the entire period of MONDAL's employment with Employer, and because of
 2
        Employer's insufficient payments, MONDAL has sufficient reason to believe that he was not paid
 3
        the proper overtime for each hour over the forty (40) hours of work performed in any given week
 4
         under his employment contract or as required by law.
 5


 6
     59. During the entire period of his employment, MONDAL performed his work and services for

 7      Employer diligently and without any complaint from Employer.
 8
     60. The CNMI Department of Labor and Employment regularly disseminates information on FLSA
 9
        requirements through regular advertisements in newspapers or postings in public places.
10

     61. During the entire period ofMONDAL's employment,as well as the employment period ofall others
11


12
        similarly situated, Employer had full knowledge ofthe requirement of minimum wage applicable in

13      the CNMI and the payment of overtime required by the FLSA.
14
     62. Despite Employer's knowledge ofthe applicable wage requirements under the FLSA and CNMI law.
15
        Employer willfully and deliberately failed to pay MONDAL,and all others similarly situated, their
16
        regular wages and overtime pay as required by law under the FLSA and the CNMI Minimum Wage
17


18
        and Hour Act.

19                                        CAUSES OF ACTION

20
          COUNT I: VIOLATION UNDER THE FLSA FOR UNPAID WAGES AND OVERTIME
21
     63. MONDAL hereby realleges and incorporates all ofthe above paragraphs ofthis Complaint as iffully
22

        set forth herein.
23


24
     64. Employer was the "employer" of MONDAL and all others similarly situated as defined under 29

25      U.S.C. § 203 ofthe FLSA.

     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA),FAIR MINIMUM WAGE
     ACT OF 2007,CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                           TERMINATION.il OF27
                Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 13 of 28




 1   65. MONDAL and all others similarly situated were each an "employee" ofEmployer as defined under
 2
        29 U.S.C. § 203 of the FLSA.
 3
     66. Employer was required to pay MONDAL,and all others referenced herein, an amount equal to one
 4
        and one-halftimes(1.5x)the base rate of pay for each hour worked in excess offorty(40)hours per
 5


 6
        work week.

 7   67. Despite keeping a logbook of the time and duration of MONDAL's work on a daily basis, which
 8
        MONDAL himself completed. Employer failed to maintain and keep or provide adequate records of
 9
        the total hours MONDAL worked each work day,each work week,and the basis on which the wages
10
        were paid. On information and belief. Employer failed to do the same for all others similarly situated
11


12
        as MONDAL.


13   68. MONDAL and all others similarly situated worked according to their respective schedules and also
14
        earned overtime by working beyond eight(8)hours a day, or forty(40)hours a week, or eighty(80)
15
        hours a pay period.
16
     69. Employer continuously failed to pay MONDAL and all others similarly situated as employees ofthe
17

18
        company the mandated minimum wage for the CNMI during the relevant periods from September

19      2015 through August 2018(36 months) in violation of the FLSA as made applicable in the CNMI
20
        byP.L. 110-28.
21
     70. Employer was well aware of his obligation to pay minimum wage and overtime pay to MONDAL
22

        and its other employees similarly situated as MONDAL.
23


24


25


     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA), FAIR MINIMUM WAGE
     ACT OF 2007,CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                            TERMINATION.12 OF 27
                Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 14 of 28




 1   71. Employer willfully and intentionally failed to pay MONDAL's and its other employees of whom
 2
         were similarly situated regular wages and overtime premiums for each hour worked in excess of
 3
        forty(40)hours in violation of the FLSA.
 4
     72. Throughout the particular applicable period ofMONDAL's employment beginning September 2015
 5


 6
        and computed until August 2018 (36 months), MONDAL should have been paid a gross total of

 7      approximately $59,434.00(see Wage and Overtime Computation attached as Exhibit 1)as payment
 8
        for the following:
 9
           a. For his regular pay for working eight(8)hours a day, in the amoimt of $35,498.80; and
10
           b. For overtime pay for working beyond eight(8) hours a day,the amount of$23,935.20.
11


12
     73. Throughout the relevant time period from September 2015 through August 2018 (36 months),

13      MONDAL was only paid the amount of $21,998.35 and thus, was unpaid for this regular and
14
        overtime work in the amoimt of $37,435.65.00.
15
     74. Upon information and belief, all of Employer's employees performing the same or similar duties
16
        throughout the period in question, were not paid the proper wage or overtime in violation of the
17


18
        FLSA.


19   75. Employer had actual knowledge of specific FLSA requirements at the time of each ofthe violations
20
        and willfully did not comply with it.
21
     76. Employer's failure to pay minimum wage and overtime pay as was required by law was done
22

        willfully and in bad faith.
23


24
     77. MONDAL and all others similarly situated are entitled to judgment for all unpaid wages and

25      overtime hours worked and computed from the relevant period of three (3) years, i.e., from
     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA),FAIR MINIMUM WAGE
     ACT OF 2007,CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                            TERMINATION.13 OF 27
                Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 15 of 28




 1      September 2015 through August 2018(36 months)pursuant to the Fair Minimum Wage Act of2007
 2
        and the FLSA,and an equal amoimt in damages and attorney's fees.
 3
     78. All other similarly situated employees are entitled to a judgement for unpaid wages and overtime
 4

        hours to be computed from 36 months prior to the filing of this suit, pursuant to the Fair Minimum
 5


 6
        Wage Act of2007 and the FLSA,and an equal amoimt in damages and attorney's fees.

 7   COUNT II: DISCRIMINATION BY RETALIATION IN VIOLATION OF FLSA. 29 U.S.C. 215ra¥31

 8
     79. MONDAL hereby realleges and incorporates all of the above paragraphs of this Complaint as if
 9
         fully set forth herein.
10
     80. Employer was the "employer" of MONDAL as defined under 29 U.S.C. § 203 of the FLSA.
11


12
     81. MONDAL was the "employee" of Employer as defined under 29 U.S.C. § 203 ofthe FLSA.

13   82. The CNMI Department of Labor and Employment regularly disseminates information on FLSA
14
        requirements through regular advertisements in newspapers or postings in public places.
15
     83. During MONDAL's employ under Employer and Defendant during the relevant period described
16

        herein, MONDAL often worked more than forty (40) hours per work week as to qualify him for
17


IS
        overtime pay.

19   84. Each time MONDAL worked more than forty(40) hours per work week, or more than eighty (80)
20
        hours per work period, as to qualify him for overtime pay. Employer and Defendants intentionally
21
        failed to compensate him for the overtime hours he had worked.
22
     85. Each time MONDAL worked more than forty (40) hours per work week, or more than eighty (80)
23


24
        hours per work period, as to qualify him for overtime pay. Employer and Defendants paid MONDAL

25      less than all wages due under both the regular pay rate and the overtime pay rate under the FLSA.

     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA), FAIR MINIMUM WAGE
     ACT OF 2007, CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                           TERMINATION.14 OF 27
                Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 16 of 28




 1   86. Employer and Defendant engaged in the employment practice of paying MONDAL, and all those
 2
        similarly situated as MONDAL, less than all wages due to them as a matter of law for their total
 3
        hours worked.
 4

     87. During the entire period of MONDAL's employment, Employer had full knowledge of the
 5


 6
        requirement of minimum wage applicable in the CNMI and the payment ofovertime required by the

 7      FLSA.

 8
     88. On information and belief, around July 2018, MONDAL approached Employer and Defendants and
 9
        orally communicated in a reasonable, objective manner to them that he was concerned about
10
        Employer's employment practice ofpaying MONDAL,and other employees similarly situated, less
11


12
        than all wages due to them as a matter oflaw,for their total hours worked.

13   89. On information and belief, around July 2018, when MONDAL approached the Employer and
14
        Defendants to orally communicate to them his concerns about Employer's employment practices.
15
        MONDAL provided Employer with notice that he was asserting his, and other employees similarly
16
        situated, statutory rights under the FLSA.
17


18
     90. On information and belief, in direct response to MONDAL's orally communicated concerns about

19      Employer's employment practices and in response to MONDAL placing Employer on notice of
20
        Employer's FLSA violations. Employer willfully discharged MONDAL from his employ under
21
        Employer on August 4, 2018.
22

     91. By discharging MONDAL for his communicated concerns as an employee under Employer and
23


24      Defendants, Employer and Defendants violated the FLSA provisions under 29 U.S.C. 215(a)(3).

25


     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA),FAIR MINIMUM WAGE
      ACT OF 2007,CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                           TERMINATION.15 OF 27
                Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 17 of 28




 1     COUNT III: VIOLATION OF THE CNMI MINIMUM WAGE AND HOUR ACT FOR UNPAID

 2
                                         WAGES AND OVERTIME

 3
     92. MONDAL hereby realleges and incorporates all ofthe above paragraphs ofthis Complaint as iffully
 4

        set forth herein.
 5


 6
     93. Employer was the "employer" of MONDAL as defined imder 4 CMC § 9212(e)and(f)ofthe CNMI

 7      Minimum Wage and Hour Act("the CNMI Act").
 8
     94. Under the CNMI Act, Employer was required to play MONDAL an amoimt equal to one and one-
 9
        halftimes(1.5x)the base rate for each hour worked in excess offorty(40)hours per week.4 CMC
10
        § 9222.
11


12
     95. Employer willfully failed to maintain and keep or provide adequate records ofthe hours worked in

13      each workday and each workweek and the basis on which wages were paid.
14
     96. Employer willfully failed to pay the minimum wage set as provided imder P.L. 110-28 and its
15
        implemented rules and regulations mandating payments in increments of$6.05; $6.55; and $7.05 on
16

        certain applicable time periods in violation of the Fair Minimum Wage Act of 2007 as made
17


18
        applicable in the CNMI by P.L. 110-28.

19   97. Employer was well aware of his obligation to pay minimum wage and overtime to MONDAL and
20
        other similarly situated employees.
21
     98. Employer willfully and intentionally failed to pay the minimum wages and overtime premiums to
22

        MONDAL and other similarly situated employees for each hour worked in excess offorty(40)hours
23


24
        each work week or in excess of eighty (80) hours each bi-weekly work period in violation of the

25      CNMI Act.

     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA),FAIR MINIMUM WAGE
     ACT OF 2007,CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                              TERMINATION.16 OF 27
                Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 18 of 28




 1   99. Under 4 CMC § 9246 of CNMI law, MONDAL and other similarly situated employees are entitled
 2
        to ajudgment for all impaid wages and overtime hours worked and computed within six(6)months
 3
        after the cause of action accrued or within one(1) year if arising out of willful violation.
 4
     100.    As a result of Defendants' willful violations ofthe CNMI Act,the amount of unpaid wage and
 5


 6
        overtime due to MONDAL amounts to $10,522.07(See Wage and Overtime Computation Accruing

 7      One-Year Prior attached as Exhibit 2).
 8
     101.    Employer's conduct in intentionally failing to pay wages or overtime was willful and retaliatory,
 9
     102.    Employer's intentional failure to pay minimum wage and overtime pay as is required by law
10
        was not done in good faith and was willful, thereby entitling MONDAL to an award in the amount
11


12
        ofimpaid wages or overtime compensation, and liquidated damages in twice the amount of unpaid

13      wages or overtime compensation. See P.L. 15-08 of the Commonwealth Employment Act of 2007
14
        as amended by the Immigration Conformity Act of2010.
15
        COUNT IV: FRAUDULENT MISREPRESENTATION AS TO MONDAL'S REGULAR WAGES
16
                                            AND EARNED OVERTIME
17


18
     103.    MONDAL hereby realleges and incorporates all of the above paragraphs of this Complaint as

19      if fully set forth herein.
20
     104.    Employer willfully, fraudulently, and intentionally misrepresented MONDAL's, and others
21
        similarly situated, earned regular wages and overtime for each work pay period each time Employer
22
        incorrectly compensated MONDAL and others similarly situated for their performed duties in
23


24
        service to Employer.

25


     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA),FAIR MINIMUM WAGE
     ACT OF 2007,CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                             TERMINATION.17 OF 27
                Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 19 of 28




 1   105.Employer willfully, fraudulently, and intentionally deceived MONDAL, and others similarly
 2
         situated, into believing that Employer was complying with applicable federal and CNMI laws
 3
         regarding employee wages and compensation.
 4

     106.In reUance of Employer's representations that he was being compensated as contemplated in his
 5


 6
         employment contract or as required by law, MONDAL and others similarly situated were deceived

 7       and unaware that he was receiving less than what he was actually entitled to each pay period.
 8
     107.In reliance of Employer's reassurances of compliance with applicable CNMI and federal law
 9
         regarding employee wages and compensation, MONDAL and others similarly situated continued
10
         to work for Employer and continued to accept less than what he was actually entitled to each pay
11


12       period.

13   108.Over the course of MONDAL's employment, as well the employment of those similarly situated.
14
         Employer damaged MONDAL and the others similarly situated by not paying them the difference
15
         between their actual wages earned and the wages Defendants and Employer incorrectly paid them
16
         each regular pay period or each monthly instance of sporadically paying MONDAL and the others
17


18
         similarly situated.

19   109.On information and belief, as a result ofEmployer's misrepresentations and deception to MONDAL
20
         and those similarly situated, and in their reliance on Employer's actions as alleged above. Employer
21
         and Defendants profited from the difference between the income MONDAL and those similarly
22

         situated actually earned and the income Employer and Defendants incorrectly paid him.
23


24
     110.Employer and Defendants committed fraud against MONDAL.

25


     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA), FAIR MINIMUM WAGE
     ACT OF 2007, CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                            TERMINATION.18 OF 27
                Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 20 of 28




 1   111.MONDAL and all others referenced above are entitled to an award of punitive and liquidated
 2
         damages.
 3
                                    COUNT V: BREACH OF CONTRACT
 4

     112.M0NDAL hereby realleges and incorporates all of the above paragraphs of this Complaint as if
 5


 6
         fully set forth herein.

 7   113.At all times relevant herein,for a period of approximately three(3)years, MONDAL worked every
 8
         pay period vmder Employer's employ in exchange for properly paid income and wages in
 9
         accordance with all applicable local and federal laws governing labor and employment.
10
     114.During MONDAL's three (3) year employ under Employer, Employer did not pay MONDAL
11


12
         consistently, withheld information about MONDAL's employment status, provided fraudulent

13       information to MONDAL about his employment status, did not pay MONDAL in accordance with
14
         applicable laws, and acted in bad faith.
15
     115.Employer breached the employment contract between itself and MONDAL each time MONDAL
16

         withheld information about MONDAL's employment status, provided fraudulent information to
17


18
         MONDAL about his employment status, did not pay MONDAL in accordance with applicable laws,

19       and acted in bad faith during MONDAL's three(3) year employ imder Employer.
20
     116.Employer's breach of the employment contract between itself and MONDAL caused MONDAL
21
         harm in that he was not paid his proper wages, he was not paid proper overtime, he was paid less
22

         than what he actually earned and was entitled to as a matter of law, and he was provided false
23


24
         information for tax filing purposes.

25


     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA), FAIR MINIMUM WAGE
     ACT OF 2007,CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                            TERMINATION.19 OF 27
                Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 21 of 28




 1      COUNT VI: WRONGFUL TERMINATION BASED ON RETALIATION IN VIOLATION OF

 2
                                               PUBLIC POLICY
 3
     117. MONDAL hereby realleges and incorporates all of the above paragraphs of this Complaint as if
 4

          fully set forth herein.
 5


 6
     118. At all times relevant herein, MONDAL worked in service and for the benefit of Employer and

 7        Defendants.

 8
     119. At all times relevant herein, during working hours, MONDAL was under the supervision, control,
 9
          and management ofEmployer and Defendants.
10
     120. At all times relevant herein, MONDAL was an employee ofEmployer and Defendants.
11


12
     121. On information and belief, aroimd July 2018, weary of his employment status and the amount of

13        his wages, and having reason to believe that Employer and Defendants were imdercutting his
14
          earned wages of which he was entitled to as a matter of law and imder his employment contract,
15
          MONDAL inquired about his wages directly to the Employer and Defendants and highlighted
16
          possible violations ofthe FLSA and the CNMl Act.
17


18
     122. On information and belief, MONDAL's inquiries to Employer and Defendants put them on notice

19        that MONDAL's inquiries may subject them to further inquiries from other employees similarly
20
          situated and disrupt the status quo of their illegal employment practices that were in violation of
21
          the FLSA and the CNMl Act.
22

     123. On information and belief, substantially motivated to prevent any disruption of Employer's and
23


24        Defendants' illegal employment practices in violation of the FLSA and the CNMl Act, and to

25


     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA),FAIR MINIMUM WAGE
     ACT OF 2007, CNMl MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                            TERMINATION.20 OF 27
                 Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 22 of 28




 1         prevent similar inquiries from other employees similarly situated as MONDAL, Employer and
 2
           Defendants wrongfully discharged MONDAL from their employ.
 3
      124. Employer and Defendants discharged MONDAL from their employ in retaliation against him fo
 4
           raising issues about Employer and Defendants illegal employment practices.
 5


 6
      125. MONDAL's discharge as caused him harm in the form of lost wages and loss of gainful

 7         employment.
 8
                   COUNT VII: FOR LIOUIDATED DAMAGES AND ATTORNEY'S FEES
 9
     126. MONDAL hereby realleges and incorporates all of the above paragraphs of this Complaint as if
10
           fully set forth herein.
11


12
     127. For the acts complained of above, MONDAL and all similarly situated employees are entitled to

13        judgment in an equal amount as liquidated damages pursuant to 29 U.S.C. § 216(b)or to twice the
14
           amoimt of such unpaid wages or overtime compensation in accordance with CNMI law, and an
15
           additional assessment ofliquidated damages to be determined based on the Employer's willful and
16
           retaliatory conduct in failing to pay wages or overtime. See P.L. 15-08; Commonwealth
17


18
           Employment Act of2007 as amended by the Immigration Conformity Act of 2010.

19   128. For the acts complained of above, MONDAL and all similarly situated employees are entitled to
20
           an award for all costs and attorney fees pursuant to 29 U.S.C. § 216(b)and Title 8 CMC § 9244.
21
                                COUNT VIII: CLASS ACTION ALLEGATIONS
22

     129.MONDAL hereby realleges and incorporates the above paragraphs ofthis Complaint as iffully set
23

24
          forth herein.

25


     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA),FAIR MINIMUM WAGE
      ACT OF 2007, CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                            TERMINATI0N.21 OF 27
                Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 23 of 28




 1   130.Pursuant to Federal Rules of Civil Procedure, MONDAL brings this class action and seeks
 2
         certification ofthe claims and certain issues in this action on behalf of a Class defined as:
 3
         All current and former employees ofBIG BOYZ MARINE SPORTS,INC.and
 4       MOLLICK ENTERPRISES (collectively referred to as"Employer")who were
         compensated less than all wages due to them and who were victims of
 5
         Employer's illegal employment practices that were in violation of the Fair
 6
         Labor and Standards Act, Fair Minimum Wage Act of 2007, and the CNMI
         Minimum Wage and Hour Act.
 7

     131.MONDAL reserves the right to amend the Class definition if further investigation and discovery
 8


 9       indicates that the Class definition should be narrowed, expanded, or otherwise modified. Exclude

10       from the Class are governmental entities. Defendants, any entity in which Defendants have a
11
         controlling interest, and Defendants' officers, directors, affiliates, legal representatives, employees,
12
         co-conspirators, successors, subsidiaries, and assigns. Also, excluded from the Class is any judge,
13
         justice, or judicial officer presiding over this matter and members of their immediate families and
14


15
         judicial staff.

16   132.Defendants' practices and omissions were applied uniformly to all members ofthe Class, including
17
         any subclass arising out ofthe statutory claims alleged herein, so that the questions oflaw and fact
18
         are common to all members ofthe Class and any subclass.
19
     133.All members of the Class and any subclass were and are similarly affected by Employer's
20

21       employment practice of paying employees less than all wages actually due to them, and the relief

22       sought herein is for the benefit of MONDAL and members ofthe Class and any subclass.
23


24


25


     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA),FAIR MINIMLnVI WAGE
     ACT OF 2007,CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                             TERMINATION.22 OF 27
                  Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 24 of 28




 1   134.Based on the varying residences ofthe Plaintiffs and other multiple,former, and current employees
 2
         as defined above, it is apparent that the number and locations of plaintiffs in both the Class and any
 3
         subclass make joinder impractical.
 4
     135.Questions of law and fact common to the Plaintiff Class and any subclass exist that predominate
 5


 6
         over questions affecting only individual members,including, inter alia;

 7           a.    Whether Employer and Defendants violated the FLSA each time they paid MONDAL,
 8
                   and other employees similarly situated, less than all wages actually due to them as a matter
 9
                   of law.
10
             b.    Whether Employer and Defendants violated the FLSA when they discharged MONDAL,
11


12                 and other employees similarly situated, after being placed on notice about Employer and

13                 Defendants possible violations ofthe FLSA by MONDAL or other such employees.
14
             c.    Whether Employer and Defendants breached MONDAL's,and other employees similarly
15
                   situated, contracts.
16
             d.    Whether Employer and Defendants committed Fraud against MONDAL, and other
17


18                 employees similarly situated.

19           e.    Whether Employer and Defendants wrongfully terminated MONDAL, and other
20
                   employees similarly situated.
21
             f.    Whether Defendants' conduct as set forth above injured MONDAL and other employees,
22

                   such as past, current, and multiple employees, and if so, the extent ofthe injury.
23


24


25


     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA), FAIR MINIMLIM WAGE
     ACT OF 2007,CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                             TERMINATION.23 OF 27
                 Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 25 of 28




 1   136.The claims asserted by MONDAL in this action are typical of the claims of the members of the
 2
          Plaintiff Class and any subclass, as the claims arise from the same course ofconduct by Defendants,
 3
          and the relief sought within the Class and any subclass is common to the members of each.
 4

     137.MONDAL will fairly and adequately represent and protect the interests of the members of the
 5


 6
         Plaintiff Class and any subclass.

 7   138.Plaintiffs have retained counsel competent and experienced in civil and class action litigation.
 8
     139.Certification ofthis class action is appropriate under the Federal Rule ofCivil Procedure 23 because
 9
         the questions of the law or fact common to the respective members of the Class and any subclass
10
         predominate over questions oflaw or fact affecting only individual members. This predominance
11


12
         makes class litigation superior to any other method available for a fair and efficient decree ofclaims.

13   140.Certification ofthis class action is appropriate under the Federal Rule ofCivil Procedure 23 because
14
         the party opposing the class has acted or refused to act on grounds generally applicable to the Class,
15
         thereby making appropriate final injunctive relief, punitive relief, economic damages, or
16
         corresponding declaratory relief with respect to the Class as a whole.
17


18
     141.Absent a class action, it would be highly unlikely that the representative Plaintiff or any other

19       members ofthe Class or any subclass would be able to protect their own interests because the cost
20
         of litigation through individual lawsuits might exceed expected recovery.
21
     142.A class action is a fair and appropriate method for the adjudication ofthe controversy,in that it will
22
         permit a large number of claims to be resolved in a single forum simultaneously, efficiently, and
23


24
         without the unnecessary hardship that would result from the prosecution of numerous individual

25


     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA), FAIR MINIMUM WAGE
     ACT OF 2007, CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                             TERMINATION.24 OF 27
                 Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 26 of 28




 1        actions and the duplication of discovery, effort, expense, and burden on the courts that individual
 2
          actions would engender.
 3
      143.The benefits of proceeding as a class action, including providing a method for obtaining redress for
 4
          claims would not be practical to pursue individually, outweigh any difficulties that be argued with
 5


 6
          regard to the management ofthis class action.

 7    144. WHEREFORE, MONDAL, as an individual and on behalf of all others similarly situated, prays

 8
          this Court certify the Class as defined above.
 9
                                           PRAYER FOR RELIEF
10
     WHEREFORE, MONDAL, as an individual and on behalf of all others similarly situated, prays this
11


12
     Court certify the Class as defined above and prays the judgment against all Defendants as follows:

13    1. That unpaid wages and overtime compensation accruing from September 2015 up to August 2018
14
         in the amount of $37,435.65 for all unpaid wages due pursuant to the Fair Minimum Wage Act of
15
         2007 and for overtime pay under the FLSA as alleged in Coimt 1 is granted to MONDAL and
16
         damages of the same be granted to all other members of the Class of which were or are similarly
17


18
         situated as MONDAL in an amount to be determined by this Court.

19   2. Alternatively, that unpaid wages and overtime compensation accrued for a period of one (1) year
20
         prior to the filing ofthis complaint for all unpaid wages under the CNMI Minimum Wage and Hour
21
         Act and pursuant to the Fair Minimum Wage Act of2007 and computed in the amount of$10,522.07
22
         is granted to MONDAL and damages of the same be granted to all other members of the Class of
23


24
         which were or are similarly situated as MONDAL in an amount to be determined by this Court.

25


     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA),FAIR MINIMUM WAGE
      ACT OF 2007, CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                             TERMINATION.25 OF 27
                    Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 27 of 28




 1   3. Thatjudgment in an equal amount as liquidated damages pursuant to 29 U.S.C. § 216(b)is granted
 2
        in favor of MONDAL and all other members ofthe Class who were or are similarly situated.
 3
     4. In the alternative, that judgment for liquidated damages of twice the amoimt of such unpaid wages
 4

        or overtime compensation in accordance with CNMI law,and an additional assessment ofliquidated
 5


 6
        damages for Employer's willful conduct in failing to pay wages or overtime under P.L. 15-08 or the

 7      Commonwealth Employment Act of 2007 is granted in favor of MONDAL and all other members
 8
        ofthe Class who were or are similarly situated.
 9
     5. That an award for all costs and attorney fees pursuant to 29 U.S.C. § 216(b) and 8 CMC § 9244 is
10
        granted in favor of MONDAL and all other members ofthe Class who were or are similarly situated.
11


12
     6. That the Court find Defendants to have committed fraudulent misrepresentation against MONDAL.

13   7. That MONDAL be awarded punitive damages for Defendants fraudulent acts committed against
14
        MONDAL and all other members ofthe Class who were or are similarly situated.
15
     8. That the Court find Defendants to have committed breach of contract and wrongful against
16
        MONDAL and all other members ofthe Class who were or are similarly situated.
17


18
     9. That the Court award damages to the MONDAL and all other members of the Class who were or

19      are similarly situated, in the amount to be determined at trial.
20
     10. That this Court enter judgment in favor of MONDAL and all other members ofthe Class who were
21
        or are similarly situated, which have not been paid their wages pursuant to the FLSA and that they
22

        be paid back wages, liquidated damages, and costs and attorney fees in an amount to be determined
23


24
        at trial.

25


     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA),FAIR MINIMUM WAGE
     ACT OF 2007,CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD,AND WRONGFUL
                                             TERMINATION.26 OF 27
                 Case 1:18-cv-00027 Document 1 Filed 10/23/18 Page 28 of 28




 1    11. That the Court award such other and further legal and equitable relief that the Court deems just and
 2
          proper to MONDAL and all other members ofthe Class who were or are similarly situated.
 3


 4

                    Dated this           of October, 2018
 5


 6


 7                                                     TIBERJJJS MOCANU
                                                       Attorney-At-Law
 8


 9


10
                                                 VERIFICATION

11
            I, ANUIK MONDAL, declare under penalty of perjury that I have read the foregoing verified
12
     complaint and that it is true and correct to the best of my recollection and knowledge and this declaration
13


14
     was executed on this ^"2- day of October 2018, at Saipan, Commonwealth of the Northern Mariana

15   Islands.

16


17


18                                                                                      ANUIK MONDAL
                                                                                        Plaintiff
19


20


21


22


23


24


25


     VERIFIED COMPLAINT FOR VIOLATIONS OF FAIR LABOR STANDARDS ACT(FLSA), FAIR MINIMUM WAGE
     ACT OF 2007, CNMI MINIMUM WAGE AND HOUR ACT,BREACH OF CONTRACT,FRAUD, AND WRONGFUL
                                              TERMINAT10N.27 OF 27
